DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by REZNICEK (US 202000312906).
Regarding claim 1, REZNICEK discloses a memory device, comprising: 
a substrate (semiconductor substrate not pictured, see fig 2, para 40); 
a lower interconnect metal line (fig 2, 5, para 42) disposed over the substrate; 
a selector channel (semiconductor 101, 102 and 103, see fig 2B, para 53) disposed over the lower interconnect metal line;
 a selector gate electrode (fig 2B, 106, para 58) wrapping around a sidewall of the selector channel (106 wraps around 101-103, see fig 2) and separating from the selector channel by a selector gate dielectric (106 is separated from 102 by insulator 105, see fig 2, para 58); 
a memory cell (memory device 200, see fig 2, para 35) disposed over and electrically connected to the selector channel; and 
an upper interconnect metal line (fig 2, 12, para 90) disposed over the memory cell.
Regarding claim 2, REZNICEK discloses the memory device of claim 1, wherein the memory cell is in direct contact with the selector channel (200 is in direct contact with 103, see fig 2B).
Regarding claim 3, REZNICEK discloses the memory device of claim 1, wherein the selector channel has a sidewall aligned with that of the memory cell (sidewalls of semiconductor channel 102 and layer 8 of the memory cell are aligned, see fig 2B).
Regarding claim 4, REZNICEK discloses the memory device of claim 1, wherein the selector gate electrode comprises a metal layer covering a lower sidewall of the selector gate dielectric (106 can be a metal and covers a sidewall of 105, see fig 2C, para 60).
Regarding claim 7, REZNICEK discloses the memory device of claim 1, the memory cell comprising: 
a bottom electrode disposed over the selector channel (the bottom metal electrode between 201 and 103, see fig 2C, para 71); 
a data storage structure (201-203 can be an MTJ, see para 38) disposed over the bottom electrode; and 
a top electrode (metal electrode between 203 and 301, see fig 2C, para 71) disposed over the data storage structure.
Regarding claim 8, REZNICEK discloses the memory device of claim 1, wherein the selector channel has a square or rectangular shape from a top view (the column of which 100 can be rectangular, see fig 6A and 9A).
Regarding claim 9, REZNICEK discloses the memory device of claim 1, wherein the selector gate dielectric comprises aluminum oxide (Al203) (105 can be AlO, see para 59).
Regarding claim 11, REZNICEK discloses a memory device, comprising: 
a substrate (semiconductor substrate not pictured, see fig 2, para 40); 
an interconnect structure (metal lines 5, 12, and metal electrodes around 200, see fig 2B, para 71, 40 and 90) disposed over the substrate, the interconnect structure having a plurality of interconnect metal layers (metal electrodes of 200, see para 71) one stacked over another and comprising a plurality of lower interconnect metal lines (lines 5, see fig 2, para 40) and a plurality of upper interconnect metal lines (lines 12, see fig 2, para 90); 
a plurality of selectors (transistors comprising 100, 105 and 106, see fig 2, para 51) disposed within the interconnect structure and over the lower interconnect metal lines, the plurality of selectors being arranged in an array of rows and columns (see fig 2A and 9A); and 
a plurality of memory cells (fig 2B, 200, para 35) disposed on top of the plurality of selectors correspondingly in the array of rows and columns.
Regarding claim 12, REZNICEK discloses the memory device of claim 11, the plurality of selectors each comprising: 
a selector channel (fig 2, elements 101, 102 and 103, para 46, 51 and 53) disposed over the lower interconnect metal line; 
a selector gate dielectric  (fig 2, 105, para 59) wrapping around a sidewall of the selector channel; and 
a selector gate electrode (fig 2, 106, para 58) disposed around the selector gate dielectric and separating from the selector channel by the selector gate dielectric.
Regarding claim 13, REZNICEK discloses the memory device of claim 12, the plurality of memory cells each comprising:
 a bottom electrode (metal electrode below 200, see fig 2, para 71); 
a data storage structure (200 can be an MTJ, see para 38) disposed over the bottom electrode; and 
a top electrode disposed over the data storage structure (metal electrode above 200, see fig 2, para 71).
Regarding claim 14, REZNICEK discloses the memory device of claim 13, wherein a row of the selectors shares one of the plurality of lower interconnect metal lines disposed directly under the selector channels of the row of the selectors (a row of selectors 100 are all connected to a single electrode 5, see fig 2B).
Regarding claim 18, REZNICEK discloses a method of manufacturing a memory device, the method comprising:
 forming a lower interconnect metal layer (forming 5, see fig 2, 5, para 42) over a substrate (semiconductor substrate not pictured, see fig 2, para 40); 
forming a plurality of selectors (forming 100 including semiconductor 101, 102 and 103, see fig 2B, para 53) and a plurality of memory cells (forming memory device 200, see fig 2, para 35) over the lower interconnect metal layer; and 
forming an upper interconnect metal layer over the plurality of memory cells.
Regarding claim 19, REZNICEK discloses the method of claim 18, forming the plurality of selectors and the plurality of memory cells comprising: 
forming a selector channel layer (forming 101-103, see fig 2, para 50-53) on the lower interconnect metal layer; 
forming a stack of memory layers (forming 201-203, see para 58-70) on the selector channel layer; 
patterning (see para 115, fig 9A) the stack of memory layers and the selector channel layer to form a plurality of selector channels and a plurality of memory cells in an array of rows and columns; and 
forming and patterning a selector gate electrode layer and a selector gate dielectric layer surrounding the plurality of selector channels (106 was formed and patterned, see fig 9A, para 115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over REZNICEK (US 20200312906) in view of HAN (US 20210210551).
Regarding claim 5, REZNICEK discloses the memory device of claim 1.
REZNICEK fails to explicitly disclose a device, wherein the selector channel comprises oxide semiconductor material.
HAN discloses a device, wherein the selector channel comprises oxide semiconductor material (the channel 130 can comprise IGZO, see fig 5C, para 76).
REZNICEK and HAN are analogous art because they both are directed towards memory array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of REZNICEK with the IGZO of HAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of REZNICEK with the IGZO of HAN in order to achieve good performance at low cost (see HAN para 3).
Regarding claim 10, REZNICEK discloses the memory device of claim 1.
REZNICEK fails to explicitly disclose a device, wherein the selector channel is made of indium gallium zinc oxide (IGZO).
HAN discloses a device, wherein the selector channel is made of indium gallium zinc oxide (IGZO) (the channel 130 can comprise IGZO, see fig 5C, para 76).
REZNICEK and HAN are analogous art because they both are directed towards memory array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of REZNICEK with the IGZO of HAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of REZNICEK with the IGZO of HAN in order to achieve good performance at low cost (see HAN para 3).
Claim(s) 6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over REZNICEK (US 20200312906) in view of WALKER (US 20200127052).
Regarding claim 6, REZNICEK discloses the memory device of claim 1.
REZNICEK fails to explicitly disclose a device, wherein the selector channel has a round or oval shape from a top view.
WALKER discloses a device, wherein the selector channel has a round or oval shape from a top view (302 can be circular in top view, see fig 3, para 36).
REZNICEK and WALKER are analogous art because they both are directed towards memory array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of REZNICEK with the channel shape of WALKER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of REZNICEK with the channel shape of WALKER in order to make a device with reliable switching (see WALKER para 12).
Regarding claim 15, REZNICEK discloses the memory device of claim 14.
REZNICEK fails to explicitly disclose a device, wherein the row of the selectors shares one of the plurality of upper interconnect metal lines disposed directly on the top electrodes of the row of the memory cells.
WALKER discloses a device, wherein the row of the selectors shares one of the plurality of upper interconnect metal lines disposed directly on the top electrodes of the row of the memory cells (upper bit line 204 is directly on upper electrode 420 of memory 202, see fig 4, para 40).
REZNICEK and WALKER are analogous art because they both are directed towards memory array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of REZNICEK with the geometry of WALKER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of REZNICEK with the geometry of WALKER in order to make a device with reliable switching (see WALKER para 12).
Regarding claim 16, REZNICEK and WALKER disclose the memory device of claim 15.
REZNICEK further discloses a device, wherein a column of the selectors shares a word line connecting the selector gate electrodes of the column of the selectors (a column of selectors are all connected to line 12, see fig 2, para 90).
Regarding claim 17, REZNICEK and WALKER disclose the memory device of claim 16.
REZNICEK fails to explicitly disclose a device, wherein the selector gate electrodes is a conformal conductive layer disposed between the column of the selectors and extending along lower sidewalls of the selector channels of the column of the selectors.
WALKER discloses a device, wherein the selector gate electrodes is a conformal conductive layer (404 is conformal to 304, see fig 5, para 39) disposed between the column of the selectors and extending along lower sidewalls of the selector channels of the column of the selectors (404 surrounds 302, see fig 4).
REZNICEK and WALKER are analogous art because they both are directed towards memory array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of REZNICEK with the geometry of WALKER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of REZNICEK with the geometry of WALKER in order to make a device with reliable switching (see WALKER para 12).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REZNICEK (US 20200312906) in view of RAJAMOHANAN (US 20190097132).
Regarding claim 20, REZNICEK discloses the method of claim 18.
REZNICEK fails to explicitly disclose a method, further comprising forming a second plurality of selectors and a second plurality of memory cells stacked over the upper interconnect metal layer.
RAJAMOHANAN discloses a method, further comprising forming a second plurality of selectors and a second plurality of memory cells stacked over the upper interconnect metal layer (another set of memory cells 180 comprising memory element 102 and steering element 104 can be formed over interconnect 131 which is formed over lower memory cell 180, see fig 7D, para 74 and 81).
REZNICEK and RAJAMOHANAN are analogous art because they both are directed towards methods of making memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of REZNICEK with the second layer of devices of RAJAMOHANAN in order to decrease the error rate (see RAJAMOHANAN para 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811